El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El presente recurso nos brinda la oportunidad de eva~ luar el derecho a hogar seguro una vez se decreta un divorcio, cuando la propiedad que se reclama como tal pertenece a una comunidad de bienes -habida antes de efectuado el matrimonio- compuesta por ambos ex cónyuges. Veamos, en detalle, los hechos que dan lugar al recurso ante fluestra consideración.
I
El 2 de agosto de 1988 el peticionario, Sr. Ángel Luis Pérez Santiago, y la recurrida, Sra. Myriam Rodríguez Ramos, siendo solteros ambos, adquirieron, mediante escri-tura de compraventa, un inmueble localizado en la Urb. Ciudad Universitaria en Trujillo Alto.(1) El 6 de agosto de 1988, es decir, cuatro días después de adquirir la propiedad antes mencionada, las partes contrajeron matrimonio bajo el régimen de la sociedad legal de gananciales. Durante el *644matrimonio, los cónyuges procrearon una hija, quien nació el 14 de febrero de 1989.
Así las cosas, Myriam Rodríguez Ramos presentó una demanda de divorcio el 9 de septiembre de 1999 contra Pérez Santiago por la causal de trato cruel. En la demanda adujo que el inmueble propiedad de ambos cónyuges debía ser decretado como hogar seguro de la menor, quien al mo-mento de la presentación de la demanda contaba con diez años de edad. Además, reclamó una cantidad de ochocien-tos cincuenta dólares mensuales en concepto de pensión alimentaria para la menor.
El peticionario Pérez Santiago, por su parte, contestó la demanda arguyendo que la recurrida no podía reclamar el derecho a hogar seguro, ello debido a que el inmueble en cuestión no pertenecía a la sociedad legal de gananciales. Adujo que, aunque en el referido inmueble se constituyó el hogar matrimonial, éste era propiedad privativa de él.(2) Alegó que lo procedente era la imposición de una pensión de acuerdo con las disposiciones de la Ley Especial de Sustento de Menores, 8 L.P.R.A. see. 501 et seq. Finalmente, reconvino contra la recurrida Rodríguez Ra-mos por la causal de trato cruel.
Como parte de los procedimientos, se celebró una vista el 17 de agosto de 2000 ante el examinador de pensiones alimentarias, donde las partes estipularon que el padre ali-mentante pasaría una pensión mensual de seiscientos treinta dólares. Esta estipulación fue acogida por el tribunal de instancia mediante resolución emitida el 23 de agosto de 2000 y notificada el 29 de agosto de 2000.
*645Pérez Santiago presentó una solicitud de sentencia su-maria parcial, alegando que no procedía la reclamación del derecho a hogar seguro por parte de la recurrida. Funda-mentó su solicitud en que el inmueble en cuestión fue ad-quirido por ambas partes antes de celebrado el matrimonio y, en consecuencia, no pertenecía a la sociedad legal de gananciales. Adujo que, ausente una propiedad de carácter ganancial, no cabía hablar del derecho a hogar seguro de acuerdo con las disposiciones del Art. 109-A del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 385a. Argumentó, además, que la adjudicación de la propiedad como hogar seguro a uno de los comuneros violentaba las normas refe-rentes a la comunidad de bienes, según establecidas en el Código Civil.
La señora Rodríguez Ramos, por su parte, presentó una oposición a la solicitud de sentencia sumaria, arguyendo que el derecho a hogar seguro no tiene relación alguna con la titularidad de la propiedad. Adujo, además, que resul-taba irrelevante si la propiedad era ganancial o no, toda vez que ésta era propiedad de ambos cónyuges. Luego de analizada ambas posiciones, el tribunal de instancia de-negó la solicitud de sentencia sumaria. A esos efectos, con-cluyó que no podía descartar el derecho a hogar seguro cuando el inmueble era propiedad de ambos cónyuges. El referido foro entendió que debía celebrar primero la vista de divorcio a los fines de recibir prueba sobre la intención de las partes al establecer su hogar conyugal en el inmue-ble reclamado como hogar seguro. Razonó que de esta forma estaría en mejor posición para adjudicar la contro-versia ante sí.
Inconforme con dicho proceder, el peticionario acudió —vía certiorari— ante el foro apelativo intermedio, recurso que fue denegado mediante Resolución de 1 de febrero de 2001 y notificada el 9 de febrero de 2001.
La vista de divorcio se celebró el 8 de junio de 2001 y en esa misma fecha el foro primario emitió sentencia de divor-*646ció por la causal de separación.(3) La pensión alimentaria quedó establecida por la cantidad pactada por las partes anteriormente, esto es, seiscientos treinta dólares mensuales.
En lo que respecta al reclamo de hogar seguro de la recurrida, el tribunal de instancia celebró una vista el 24 de septiembre de 2001 con el fin de dirimir la controversia planteada. El 22 de octubre de 2001 el referido foro emitió una resolución, notificada el 15 de noviembre de 2001, en la cual reconoció la existencia de un derecho a reclamar la propiedad en cuestión como hogar seguro en beneficio de Rodríguez Ramos mientras ésta tuviera bajo su custodia a la menor, o dicha menor continúe sus estudios hasta los veinticinco años.
Insatisfecho, Pérez Santiago presentó un recurso de cer-tiorari ante el Tribunal de Circuito de Apelaciones. El re-ferido foro apelativo intermedio denegó el recurso. Incon-forme, el peticionario acudió ante este Tribunal —vía certiorari— imputándole al foro apelativo haber errado
... en su interpretación de la norma jurídica aplicable al caso, al determinar que el concepto de equidad que incorporó el legislador en el Artículo 109-A del Código Civil, autoriza al juzgador a ignorar el texto claro de la ley y reconocer el dere-cho a reclamar hogar seguro en circunstancias donde no existe tal derecho.
... al ignorar totalmente las disposiciones del Código Civil que regulan la comunidad de bienes en su resolución de la controversia planteada en este caso, a pesar de que reconoce que la vivienda sobre la cual se reclamó el derecho a hogar seguro pertenece a la comunidad de bienes constituida [sic] por las partes previo a contraer matrimonio.
... en su interpretación y aplicación del concepto de equidad establecido por el Tribunal Supremo en el caso de Cruz Cruz v. Irizarry Tirado, supra[,] e incorporado por el legislador en el Artículo 109-A del Código Civil al establecer el derecho a ho-gar seguro de la demandante recurrida de forma automática, sin que se justificara la necesidad real de que se le otorgara el mismo.
*647... al determinar que las alegaciones de la parte recurrente con relación a la pensión alimentaria fueron tardías. Petición de certiorari, pág. 6.
Expedimos el recurso. Contando con la comparecencia de las partes, y estando en condición de resolver, procede-mos a así hacerlo.
M hH
A. En Puerto Rico el derecho a hogar seguro se estable-ció por vez primera mediante la Ley de 12 de marzo de 1903, titulada Ley para Definir el Homestead (Hogar Se-guro) y para Exentarlo de una Venta Forzosa. Esta ley fue derogada en su totalidad y reemplazada por la Ley Núm. 87 de 13 de mayo de 1936, la cual, a su vez, fue enmendada mediante la Ley Núm. 116 de 2 de mayo de 2003 (31 L.P.R.A. see. 1851 et seq.), mejor conocida como Ley para Establecer el Derecho a Hogar Seguro (Ley de Hogar Seguro). A esos efectos, la Sec. 1 de la Ley Núm. 87 disponía, antes de ser enmendada por la Ley Núm. 116, supra, en lo aquí pertinente, lo siguiente:
Toda persona qne sea jefe de familia tendrá derecho de po-seer y disfrutar, en concepto de hogar seguro, una finca cuyo valor no exceda de mil quinientos (1,500) dólares, consistente en un predio de terreno y los edificios enclavados en el mismo, de cualquier estancia, plantación o predio de terreno, que le pertenezca o posea legalmente, y estuviere ocupada por ella o por su familia como residencia. 31 L.P.R.A. see. 1851.
Cabe señalar que la Ley Núm. 116, supra, enmendó las Secs. 1 y 5 de la Ley de Hogar Seguro. La Sec. 1 dispone ahora, en lo pertinente, que
[t]oda persona que sea jefe de familia tendrá derecho a po-seer y disfrutar, en concepto de hogar seguro, una finca cuyo valor no exceda de quince mil (15,000) dólares consistente en un predio de terreno y los edificios enclavados en el mismo, de cualquier estancia, plantación o predio de terreno, que le per-tenezca o posea legalmente, y estuviere ocupada por ella o por *648su familia como residencia. Este derecho a hogar seguro es irrenunciable, y cualquier pacto en contrario se declarará nulo .... 31 L.P.R.A. see. 1851.
Por otra parte, la See. 2 de la Ley de Hogar Seguro(4) dispone para la exención del hogar seguro al establecer que “[d]icho hogar seguro y todo derecho o título sobre el mismo estará exento de embargo, sentencia, exacción o ejecución ...”. La See. 3 de esta ley,(5) dispone para la exención establecida en la referida See. 2 cuando ocurre la muerte del jefe de familia o el abandono por uno de los cónyuges. Además, dicha See. 3 establece que, en casos de divorcio, el tribunal dispondrá del derecho a hogar seguro de acuerdo con la equidad. A esos efectos, la referida sección indica, en lo aquí pertinente, que
[l]a exención establecida en la sección anterior continuará subsistente después de la muerte del jefe de familia a benefi-cio del cónyuge .... En casos en que el marido o la mujer aban-donase su familia la exención continuará a favor del cónyuge que ocupe la finca como residencia; en caso de divorcio el tribunal que lo conceda deberá disponer del hogar seguro según la equidad del caso. (Énfasis suplido.) 31 L.P.R.A. see. 1853.
La Exposición de Motivos de la Ley de Hogar Seguro,(6) 1936 Leyes de Puerto Rico 461, dispone que ésta se creó a los fines de “establecer el derecho a hogar seguro (homestead), exentarlo de una venta forzosa, y fijar el procedi-miento para anotación en el registro de la propiedad ...”. (Enfasis suplido.) Id.
De las disposiciones antes citadas surgen dos aspectos medulares de esta pieza legislativa. En primer lugar, esta ley crea un derecho a poseer y disfrutar, en concepto de hogar seguro, una “finca”, en los términos dispuestos en su Sec. 1, siempre y cuando ésta le pertenezca a una persona *649jefe de familia, o la posea legalmente, y que esté ocupada por dicha persona, o por su familia, como residencia. En segundo lugar, la legislación crea una exención que opera en contra de terceros acreedores y a favor del jefe de fami-lia, para así proteger la vivienda familiar de embargos, sentencias, entre otros, hasta un máximo de $15,000.
Como vemos, la Ley de Hogar Seguro no dispone expresamente para la adjudicación de la vivienda familiar cuando ocurre un divorcio donde existen hijos menores habidos en el matrimonio y uno de los cónyuges adviene custodio de éstos. Es más, previo a 1997,(7) nuestro ordenamiento jurídico no contaba con ninguna disposición legal que proveyera para ello en forma precisa. Antes de 1997, la única referencia que nuestra legislación hacía en cuanto al derecho a hogar seguro cuando ocurre un divorcio lo era la remisión a equidad contenida en la mencionada See. 3 de la Ley de Hogar Seguro. Debido a esta encrucijada de a quién atribuir la vivienda familiar cuando ocurre un divorcio y existen menores de edad, este Tribunal desarrolló la norma hoy vigente como parte del amplio tema sobre hogar seguro. En otras palabras, desde tiempos inmemoriales, este Foro utilizó las disposiciones de la See. 3 de la referida Ley de Hogar Seguro, y su equivalente en la ley anterior, para disponer de la vivienda familiar cuando ocurre un divorcio y existen menores de edad, fundamentando sus decisiones sobre este tema en los supuestos de equidad.(8)
De acuerdo con lo anterior, desde Carrillo v. San*650tiago, 51 D.P.R. 545 (1937), reconocimos el derecho que co-bija a los jefes de familia a los que se le atribuye la custo-dia de los menores a reclamar la propiedad ganancial como hogar seguro hasta que los hijos menores alcancen la mayoridad. En dicho caso el esposo advino custodio de los cuatro hijos menores habidos dentro del matrimonio a quienes educaba y mantenía. Este Tribunal entendió que, mientras su situación conservara estas características, el esposo tenía derecho a reclamar como hogar seguro la pro-piedad ganancial y la esposa estaba impedida de solicitar, por ese periodo, la mitad pro indivisa de la propiedad en cuestión. Todo ello conforme a los supuestos de equidad.
Asimismo, en Cruz Cruz v. Irizarry Tirado, 107 D.P.R. 655 (1978), reiteramos la norma de que existente una propiedad perteneciente a la sociedad de gananciales, la parte quien adviene custodio de los hijos menores de edad tiene derecho a reclamarla como hogar seguro, en tanto y en cuanto así la equidad lo apoye. En el referido caso la demandada peticionaria reclamó este derecho ante el tribunal de instancia, el cual atendía la demanda de divorcio entre ésta y su esposo. El foro primario optó por desestimar el reclamo y ordenar la venta en pública subasta del inmueble en cuestión. Este Tribunal, siguiendo la norma establecida en los casos anteriores sobre hogar seguro, utilizó la única legislación disponible en aquel momento, a saber: las Secs. 1 y 3 de la Ley de Hogar Seguro. De esta forma establecimos que, de acuerdo con la equidad, la preservación del hogar seguro familiar para el beneficio del grupo formado por madre e hijos tiene primacía sobre el derecho de propiedad del cónyuge en los activos de la disuelta sociedad de gananciales y, por ello, se le atribuyó el uso de dicha propiedad al jefe de familia.
Como vemos, el reconocimiento de este derecho en casos de divorcio dependió siempre de la equidad del caso, según disposición expresa de la Ley de Hogar Seguro. En tal virtud, la equidad fue siempre el norte para resolver este *651tipo de controversia. De acuerdo con este supuesto, hemos reconocido que “la equidad implica más que una justicia estrictamente legal, una justicia de tipo natural y moral”. J. Castán Tobeñas, Derecho civil español, común y foral, 10ma ed., Madrid, Ed. Reus, 1962, T. 1, Vol. 1, pág. 373. Hemos resuelto que la equidad remite al juzgador a un proceso adjudicativo en busca de la recta razón y de la médula racional y moral del Derecho. Cruz Cruz v. Irizarry Tirado, ante. De igual forma, hemos reconocido que
[e]l más poderoso instrumento para hacer justicia reservado a los jueces es la discreción. La equidad nació precisamente de la necesidad de atemperar el rigor de la norma mediante re-curso a la conciencia del juzgador. Banco Metropolitano v. Berrios, 110 D.P.R. 721, 725 (1981).(9)
En aras de reconocer expresamente el derecho a recla-mar como hogar seguro la propiedad ganancial cuando ocurre un divorcio y existen menores de edad —y reco-giendo la norma jurisprudencial establecida— la Asamblea Legislativa añadió el Art. 109-A del Código Civil, ante.(10) El referido artículo dispone, en lo aquí pertinente, lo si-guiente:
El cónyuge a quien por razón de divorcio se le concede la custodia de los hijos del matrimonio, que sean menores de edad, que estén incapacitados mental o físicamente sean estos mayores o menores de edad o que sean dependientes por razón de estudios, hasta Dos] veinticinco (25) años de edad, tendrá derecho a reclamar como hogar seguro la vivienda que consti-tuyó el hogar del matrimonio y que pertenece a la sociedad de gananciales ....
*652La propiedad ganancial que constituye el hogar seguro no estará sujeta a división mientras dure cualesquiera de las con-diciones en virtud de las cuales se concedió. Disponiéndose, que el derecho a hogar seguro podrá reclamarse desde que se necesitare, pudiendo ser reclamado en la demanda de divorcio, durante el proceso, o luego de decretarse el mismo. Una vez reclamado, el juzgador determinará lo que en justicia procede de acuerdo con las circunstancias particulares de cada situación. (Enfasis suplido.) 31 L.P.R.A. sec. 385a.
Como podemos notar, la referida disposición estatutaria estableció claramente que cuando se reclama el derecho cobijado en éste el juzgador deberá determinar “lo que en justicia proceda”. Es decir, el legislador entendió, al igual que la jurisprudencia desarrollada hasta el momento, que el derecho a reclamar la propiedad ganancial como hogar seguro no debía otorgarse en forma automática.
El peticionario argumenta que, de acuerdo con el texto del Art. 109-A, ante, la única situación de hechos en que se reconoce el derecho a hogar seguro en casos de divorcio es cuando la propiedad que se reclama como tal pertenece a la sociedad legal de gananciales. Entiende el peticionario que aplicar los supuestos de equidad a los hechos del caso ante nos es erróneo, ya que la ley no deja dudas sobre su carác-ter restrictivo. No le asiste la razón. Veamos por qué.
Como mencionáramos anteriormente, desde la inclusión del referido Art. 109-A en nuestro Código Civil, esta jurisdicción reconoció expresamente que el cónyuge custodio de los hijos menores, incapacitados o dependientes por razón de estudio, puede reclamar como hogar seguro la propiedad ganancial que se utilizó como vivienda familiar. De esta forma se dio carácter de ley a lo que ya había sido reconocido por este Tribunal a través de la jurisprudencia interpretativa de la See. 3 de la Ley de Hogar Seguro, ante.
Aunque el texto del Art. 109-A, ante, reconoce un derecho a reclamar como hogar seguro la vivienda conyugal perteneciente a la sociedad de gananciales, ello no *653significa que este Tribunal, por equidad o por razones de política pública, esté impedido de reconocer dicho derecho en otras situaciones de hecho. Precisa recordar que el dere-cho a hogar seguro en esencia emana de la Ley de Hogar Seguro. Por esta razón, desde antes de la inclusión del re-ferido Art. 109-A, este Tribunal utilizó las disposiciones de esta ley para resolver las controversias sobre la atribución de la vivienda familiar en casos de divorcio. De igual forma, no podemos perder de perspectiva que la jurispru-dencia, que le sirvió de base al legislador al aprobar el citado Art. 109-A, se desarrolló utilizando las Secs. 1 y 3 de la Ley de Hogar Seguro, ante.
De lo anterior, a nuestro juicio, se puede colegir que el efecto principal que tuvo el referido Art. 109-A fue disponer que la propiedad ganancial puede ser reclamada como hogar seguro por el cónyuge custodio de los hijos. Es decir, tanto este artículo como la Ley de Hogar Seguro deben ser utilizados e interpretados conjuntamente. Sobre este particular debemos destacar el Art. 18 del Código Civil, 31 L.P.R.A. sec. 18, en tanto y en cuanto dispone que
[l]as leyes que se refieren a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro.
Este artículo establece el principio de in pari materia, por el cual tanto el historial legislativo y social de la ley como los estatutos sobre las mismas materias, deben ser interpretados a los fines de lograr el propósito legislativo. Véanse: Riley v. Rodríguez Pacheco, 124 D.P.R. 733 (1989); Morales v. Adm. Sistemas de Retiro, 123 D.P.R. 589 (1989). Las leyes deben interpretarse y aplicarse a tono con el propósito social que las inspira. Morales v. Adm. Sistemas de Retiro, ante, pág. 595. Además, es principio reiterado de nuestro ordenamiento jurídico que las leyes se interpretan dentro del contexto general en que hayan sido redactados, en forma integral y sin tomar sus disposiciones aislada-*654mente y fuera del contexto en que éstas se redactaron. Op. Sec. Just. Núm. 27 de 12 de septiembre de 1988.
Por otro lado, el Art. 109-A, ante, no contiene una cláu-sula derogatoria expresa sobre las disposiciones contenidas en la Ley de Hogar Seguro. De igual forma, ambas legisla-ciones no son en ningún sentido contrarias o irreconcilia-bles, por lo que no cabe hablar de derogación tácita. Véase Art. 6 del Código Civil, 31 L.P.R.A. see. 6.
Además, debe mantenerse presente que la situación a la que hoy nos enfrentamos —en la cual ocurre un divorcio, uno de los cónyuges adviene custodio de los hijos menores y la vivienda conyugal pertenece a una comunidad de bie-nes compuesta por ambos ex cónyuges— nunca antes ha-bía sido planteada ante este foro judicial. Es decir, el legis-lador al codificar lo resuelto por este Tribunal en Cruz Cruz v. Irizarry Tirado, ante, no tuvo la oportunidad de reglamentar la situación ante nos. Recordemos que el le-gislador no puede prever ni dar solución a todas las situaciones que la vida contempla. McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989).
Somos del criterio, en síntesis, que las disposiciones estatutarias sobre hogar seguro y la jurisprudencia interpretativa de éste deben verse como un todo. En otras palabras, no podemos enfocar nuestra atención únicamente en el referido Art. 109-A sin tomar en consideración la Ley de Hogar Seguro y la jurisprudencia que se ha desarrollado sobre este tema. No hay duda que las razones en equidad y de política pública que este Tribunal ha desarrollado sobre el tema del hogar seguro continúan vigentes y pueden, por lo tanto, aplicarse al caso de autos.
El peticionario sostiene que el antes mencionado Art. 109-A no aplica a los hechos de este caso, por razón de no tratarse de una sociedad de gananciales. Asumiendo, sin resolverlo, que su premisa fuera correcta, ello no varía la situación ante nos, por cuanto siempre tendríamos que *655acudir a lo dispuesto en el Art. 7 del Código Civil, 31 L.P.R.A. see. 7.
En otras palabras, si asumiéramos, como pretende el peticionario, que el Art. 109-A no aplica ya que estamos ante una propiedad perteneciente a una comunidad de bie-nes —habida antes del matrimonio— y no ante una propie-dad perteneciente a una sociedad de gananciales, entonces, de acuerdo con el Art. 7, ante, necesariamente tendríamos que recurrir a la equidad. (11)
Debemos mantener presente, por último y a manera de resumen, que dentro del desarrollo jurisprudencial del tema de hogar seguro, y de acuerdo con los supuestos de equidad, una de las razones medulares para el reconocimiento de éste en una propiedad ganancial —cuando ocurre un divorcio y existen menores de edad— lo ha sido el que el derecho a hogar seguro no afecta la titularidad ni es un título adicional de propiedad. Reiteradamente hemos establecido que el reconocimiento del hogar seguro en estos caso no crea un nuevo título de dominio en el terreno ni fortalece ni ensancha el ya existente. Ello debido a que es el uso de la propiedad, y no el título, el que cambia. Vega Acosta v. Tribunal Superior, 89 D.P.R. 408, 412 (1963); González v. Corte Municipal, 54 D.P.R. 18, 20 (1938); Carrillo v. Santiago, ante. Cónsono con lo anterior, hemos reconocido que el límite de la exención de hogar seguro establecida en la Sec. 1 de la Ley de Hogar Seguro, ante, no opera en casos de reconocimiento de este derecho a favor del jefe de familia cuando ocurre un divorcio y existen hijos menores. En tal virtud, en Cruz Cruz v. Irizarry Tirado, ante, pág. 661, establecimos que
[e]l límite de $1,500 señalado por la See. 1851 del Título 31, Leyes de Puerto Rico, a la exención de hogar seguro opera ex-clusivamente contra acreedores del jefe de familia, mas no res-*656tringe ni representa el valor del hogar seguro que en caso de divorcio se conceda a uno de los cónyuges, porque en esta úl-tima eventualidad no hay transmisión de dominio sobre el in-mueble ni alteración del título de propiedad, sino una autori-zación por el tribunal para uso del inmueble en satisfacción de una legítima necesidad de la familia. (Énfasis suplido.)
Otra de las razones en equidad por la que hemos reconocido el derecho a hogar seguro en la propiedad ganancial lo ha sido el supuesto de que la preservación de éste para beneficio del grupo formado por madre e hijos tiene primacía sobre el derecho de propiedad del cónyuge en los activos de la disuelta sociedad conyugal. Ello claramente se desprende de lo expresado en Cruz Cruz v. Irizarry Tirado, ante, pág. 660, donde concluimos:
La preservación del hogar seguro familiar para beneficio del grupo formado por madre e hijos tiene primacía sobre el dere-cho de propiedad del cónyuge en los activos de la disuelta so-ciedad conyugal. Su reclamación de gananciales en la vivienda que aloja a esta familia quedará paralizada por el tiempo que subsistan las circunstancias que le dan calidad de hogar se-guro y mientras la recta razón de equidad ampare el derecho de sus ocupantes. Hemos reconocido que el derecho de dominio no es atribución absoluta de su titular y que está supeditado a intereses sociales de orden superior, significativamente la pro-tección de la vivienda. (Énfasis suplido.)
Ahora bien, es cierto que en la mayoría de los casos de divorcios en los que hemos reconocido el derecho a hogar seguro estaba involucrada una propiedad ganancial. Sin embargo, ello no significa que en otras circunstancias no hayamos reconocido dicho derecho. A esos efectos, en Irizarry v. García, 58 D.P.R. 280 (1941), establecimos que pro-cedía el reclamo de hogar seguro por parte de la madre custodio de los hijos, aun cuando la propiedad se encon-traba inscrita a nombre de los hijos. Expresamos en dicho caso que
[e]l demandante, con la demandada y sus hijos, tenían cons-tituido su hogar seguro sobre la propiedad que “poseía legal-mente” aun cuando el título estuviera inscrito a nombre de dos *657de sus hijos, y dicha propiedad estaba ocupada por él y su familia como su residencia, hasta que él la abandonó, conti-nuando entonces la demandada residiendo allí hasta el presente. Irizarry v. García, ante, pág. 284.
Por otro lado, es correcto que en Quiñones v. Reyes, 72 D.P.R. 304, 308 (1951), este Tribunal resolvió que si la propiedad que sirvió como vivienda matrimonial era privativa en su totalidad, entonces no cabía hablar de hogar seguro. Es de notar, sin embargo, que este Tribunal basó su dictamen, en el citado caso, en que la sociedad de gananciales utilizó la propiedad privativa en carácter de arrendataria y ya este mismo Tribunal había resuelto que no cabe reconocer el derecho a hogar seguro en los arrendamientos. Dicho caso se distingue de la situación ante nos, ya que aquí tenemos un inmueble propiedad de ambos cónyuges y no un inmueble privativo. Aunque se puede argumentar que cada participación de los cónyuges en la comunidad de bienes habida antes del matrimonio es privativa en esencia, la propiedad como tal es de ambos. El que ambos cónyuges ocupen la propiedad en carácter de dueños es el aspecto relevante y medular para conceder el derecho a hogar seguro en este tipo de caso. A esos efectos, en el caso Quiñones v. Reyes, ante, pág. 307, resolvimos que
... cuando [los cónyuges] tienen establecida su residencia en una propiedad perteneciente a la sociedad conyugal, como la viven en concepto de dueños al decretarse la ruptura del ma-trimonio, la ley permite que uno de ellos continúe disfrutando el derecho de hogar seguro sobre la propiedad. (Énfasis suplido.)
Más importante aún, la política pública y los intereses sociales del más alto rango han sido corolarios de las razones en equidad que han llevado a este Foro a reconocer el derecho a hogar seguro. En reiteradas ocasiones este Tribunal ha establecido, como política pública del Estado, la promoción del bienestar y el mejor interés de los *658menores. Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201 (1999); Medina v. Tribunal Superior, 104 D.P.R. 346 (1975). Hemos reconocido que este bienestar, cuando los menores han pasado por el trauma de ver desmem-brada a su familia inmediata, requiere que se les brinde, dentro de lo posible, un ambiente familiar constante, continuo y estable. Véase Santana Medrano v. Acevedo Osorio, 116 D.P.R. 298, 300-301 (1985). Además, ligado al bienes-tar de los menores se encuentra su derecho a gozar de un hogar donde vivir. Igualmente, la protección de la familia también ejerce un papel importante en la política pública que este Tribunal ha desarrollado como parte de las responsabilidades del Estado. Cruz Cruz v. Irizarry Tirado, ante.
En virtud de estos mismos principios es que hemos re-conocido el derecho a hogar seguro en casos de divorcio antes de que la Asamblea Legislativa incluyera el Art. 109-A en nuestro Código Civil, ante. A esos efectos, en Carrillo v. Santiago, ante, pág. 547, indicamos que
[e]n Puerto Rico ... de acuerdo con la ley aprobada en 12 de marzo de 1903, “en caso de divorcio el tribunal que lo conceda podrá disponer del hogar seguro según la equidad del caso”. Es lo que ha hecho la corte de distrito: ajustarse a los principios de equidad para asegurar a la esposa la mitad proindivisa de la casa poseída como hogar seguro y proteger a los hijos del demandante hasta que lleguen a la mayoría de edad. (Enfasis suplido.)
Asimismo, en Cruz Cruz v. Irizarry Tirado, ante, págs. 660-661, reiteramos que
... en Puerto Rico, como en toda sociedad civilizada, hay un eminente interés social en proteger y fomentar la adquisición por cada familia de una vivienda segura, cómoda y adecuada, reflejado en una poltica pública de claros perfiles en la profusa legislación aprobada a lo largo de los años. (Enfasis suplido.)
En fin, cualquiera que sea la forma en que analicemos el *659asunto ante nuestra consideración, la equidad continúa siendo el eje y enfoque de la discusión.
B. Dentro del marco doctrinal anteriormente esbozado, pasamos a analizar la situación de hechos ante nos, ello con el fin de determinar si las razones en equidad y de política pública utilizadas para resolver este tipo de contro-versia, y esgrimidas por el legislador para crear el Art. 109-A, ante, se encuentran presentes en el caso de autos y, por lo tanto, ameritan que reconozcamos el derecho a recla-mar la propiedad en cuestión como hogar seguro.
En primer lugar, y para efectos de la disposición del hogar seguro, somos del criterio que una propiedad adquirida bajo una comunidad de bienes, como la presente en este caso, es sustancialmente similar a una propiedad adquirida bajo el régimen de la sociedad de gananciales. En cuanto a la sociedad de gananciales se refiere, el Art. 1322 del Código Civil, 31 L.P.R.A. see. 3697, indica que “[e]l remanente líquido de los bienes gananciales se dividirá por mitad entre marido y mujer o sus respectivos herederos”. (Enfasis suplido.) De igual forma, en la escritura de compraventa de la propiedad inmueble aquí en controversia se dispuso claramente que la propiedad pertenecería en un cincuenta por ciento para cada cónyuge, es decir por mitad. Como señaláramos anteriormente, los casos donde hemos resuelto que procede el reclamo del derecho a hogar seguro en la vivienda perteneciente a la sociedad de gananciales, lo que se ha tomado en consideración es que la vivienda pertenezca a ambos cónyuges. Véase Quiñones v. Reyes, ante, pág. 307.
En segundo lugar, y como mencionáramos anterior-mente, en el caso de autos el peticionario y la recurrida adquirieron, en común pro indiviso, una propiedad cuatro días antes de contraer matrimonio. No existe controversia en cuanto a que dicha propiedad sirvió como el hogar matrimonial por diez años, que fue donde procrearon a su hija *660y, además, que es la única propiedad que la niña conoce como su hogar. Además, de los autos no surge que la madre custodio tenga otros medios de proveer un techo para esta menor.
En virtud de lo anterior, resolvemos que no existe argu-mento jurídico válido alguno que nos persuada a no reco-nocer el derecho a hogar seguro en el caso ante nuestra consideración. Al contrario, la equidad que gobierna el pre-sente caso haya amplia base en nuestro ordenamiento para reconocer la propiedad aquí en controversia como hogar se-guro de esta jefe de familia. El hecho de que: sea una pro-piedad de ambos cónyuges; que el reconocimiento del hogar seguro no afecta la titularidad; que la propiedad se utilizó como el hogar conyugal; que es la única propiedad que la menor ha conocido, y que el derecho a dominio está supe-ditado a los intereses sociales de proteger a los menores, a la familia y al hogar donde éstos residen, demuestran que el tribunal de instancia no abusó de su discreción.
C. Ahora bien, el peticionario argumenta que la equidad no puede aplicarse en forma automática. Arguye que el foro primario no realizó un proceso de evaluación para aplicarla, sino que concedió la propiedad en cuestión en concepto de hogar seguro de forma automática. Tampoco le asiste la razón. Veamos por qué.
Dicho foro, inicialmente, consideró la controversia sobre el reclamo de hogar seguro cuando el peticionario solicitó que se dictara sentencia sumaria a su favor. En ese mo-mento el foro primario entendió que debía celebrar primero la vista de divorcio a los fines de que se desfilara prueba acerca de la intención de las partes en establecer la vi-vienda conyugal en el inmueble en cuestión. Luego de esto, el tribunal de instancia realizó una vista adicional precisa-mente para dirimir la controversia sobre el reclamo de ho-gar seguro. Una vez celebrada la vista, y considerando la intención de las partes al momento de establecer su hogar *661conyugal, es que dicho foro reconoció el hogar seguro en la vivienda perteneciente a la comunidad de bienes.
La resolución emitida por el foro de instancia demuestra su proceso de evaluación y, además, que éste se fundamentó en los supuestos de equidad. A esos efectos, el foro primario dispuso que
[njinguna ley puede limitar la función el [sic] juzgador pri-vándole de aplicar la equidad a la situación que nos ocupa y resolver lo que en justicia proceda. El más poderoso instru-mento para hacer justicia reservado a los jueces es la discreción. La equidad nació precisamente de la necesidad de atemperar el rigor de la norma mediante recurso a la concien-cia del juzgador. Apéndice, pág. 130.
Más aún, dicho foro expresó:
Hemos oído los testimonios de las partes, y entendemos que en esta particular situación donde las partes constituyeron su hogar conyugal desde el primer momento del matrimonio a escasos días de la compra de la propiedad debemos aplicar la equidad ....
En este caso en particular tenemos a una madre custodio que ha realizado el pago de la hipoteca desde la separación de las partes y que ese hogar es el único sitio donde la menor ha crecido y desarrollado. Apéndice, pág. 131.
De acuerdo con lo anteriormente esbozado, en este caso el foro sentenciador dispuso del derecho a hogar seguro de acuerdo con la equidad, utilizando para ello su sana discreción. Esta actuación fue correcta en derecho. No erró el Tribunal de Apelaciones al denegar el auto interpuesto por el peticionario y de esta forma confirmar la actuación del tribunal de instancia al aplicar los supuestos de equi-dad al caso ante nos y reconocer así el derecho a hogar seguro de la recurrida.(12)
*662H-t ¡ — i H — f
En su segundo señalamiento de error el peticionario ar-guye que el reconocimiento del derecho a hogar seguro bajo el citado Art. 109-A no puede ir por encima de su derecho como comunero a solicitar la división de la comunidad de bienes. Sin embargo, tanto las disposiciones del propio Art. 109-A, ante, como los intereses sociales y de política pú-*663blica que atañen este tema, resultan suficientes para des-cartar este argumento. Veamos por qué.
Como es sabido, una comunidad de bienes surge cuando la propiedad de una cosa o un derecho pertenece pro indiviso a varias personas. A falta de contratos o disposiciones especiales, la comunidad se rige por las disposiciones del Código Civil(13) Por su parte, el Art. 334 del Código Civil, 31 L.P.R.A. see. 1279, dispone que “[njingún copropietario está obligado a permanecer en la comunidad”. Por otro lado, la sociedad legal de gananciales es el régimen económico dispuesto por ley que surge una vez se contrae matrimonio(14) Dicho régimen concluye una vez se disuelve el matrimonio(15) Ahora bien, disuelto el matrimonio, los cónyuges pasan a ser comuneros de una comunidad de bienes mientras dime el estado de indivisión de la sociedad. Esta comunidad, a su vez, se rige por las disposiciones aplicables a la comunidad de bienes en el Código Civil. Residentes Sagrado Corazón v. Arsuaga, 160 D.P.R. 289 (2003); Soto López v. Colón, 143 D.P.R. 282, 287 (1997). Una propiedad perteneciente a la sociedad de gananciales pasa a ser propiedad de dicha comunidad de bienes compuesta por los ex cónyuges, una vez el matrimonio se disuelve mientras no se divida la extinta sociedad. Residentes Sagrado Corazón v. Arsuaga, ante.
El Art. 109-A, ante, establece claramente que la “propiedad ganancial que constituye el hogar seguro no estará sujeta a división mientras dure cualesquiera de las condiciones en virtud de las cuales se concedió”. (Énfasis suplido.) De acuerdo con lo esbozado, resulta lógico interpretar que el referido artículo tampoco permite solicitar la división de la comunidad de bienes, la cual comenzó una *664vez se decretó el divorcio. Resolver de otra forma significa-ría que, una vez decretado el divorcio e inexistente la so-ciedad de gananciales, el ex cónyuge custodio no podría reclamar el derecho a hogar seguro bajo el Art. 109-A, ante, porque la propiedad pasó a ser parte de una comuni-dad de bienes y no de la sociedad de gananciales. Ello re-sulta no sólo absurdo, sino contrario a la propia letra del Art. 109-A, ante, el cual dispone, en lo aquí pertinente, que el derecho a hogar seguro podrá reclamarse “desde que se necesitare, pudiendo ser reclamado en la demanda de divorcio, durante el proceso, o luego de decretarse el mismo”. (Enfasis suplido.) Resultaría, igualmente ilógico y absurdo resolver lo contrario bajo los hechos particulares del presente caso.
Por otro lado, enfatizamos que los intereses sociales y de política pública esbozados a través de esta opinión tienen primacía sobre cualquier interés propietario que tenga uno de los ex cónyuges en la propiedad que sirvió de vivienda familiar y que pertenece a ambos. Cruz Cruz v. Irizarry Tirado, ante. Ello indistintamente de que la propiedad se haya adquirido bajo la sociedad de gananciales o bajo una comunidad de bienes —compuesta por ambos cónyuges— antes del matrimonio.
Por todo lo anteriormente expuesto, resolvemos que el derecho de un ex cónyuge, comunero de una propiedad, adquirida bajo una comunidad de bienes con su ex cónyuge, está subordinado al derecho del ex cónyuge custodio de los hijos menores a reclamar la referida propiedad como hogar seguro. Ello siempre y cuando los intereses sociales esbozados en esta opinión, y los supuestos de equidad, así apoyen dicho reclamo. No erró el tribunal de instancia, como tampoco el Tribunal de Apelaciones, al reconocer que los derechos del peticionario como comunero están supeditados al derecho a hogar seguro en este caso.
*665HH <
El cuarto señalamiento de error del peticionario plantea que erró el Tribunal de Apelaciones al concluir que su re-clamo sobre la pensión alimenticia fue tardío.
El peticionario argumentó ante el foro apelativo inter-medio que el tribunal de instancia erró al no modificar su pensión alimentaria una vez reconoció el hogar seguro a favor de la recurrida. Fundamentó su argumento en que dicha pensión se determinó utilizando los criterios de la Ley de Sustento de Menores, uno de los cuales es la habitación. Siendo ello así, entiende el peticionario que el reconocimiento del hogar seguro equivale a una parte de la pensión que éste se encuentra pagando como parte de su obligación de proveer alimentos. Alegó ante el Tribunal de Apelaciones que como el tribunal de instancia reconoció tal derecho, éste venía obligado a automáticamente reducir la pensión y, al no hacerlo, así erró.
Al acudir el peticionario ante el Tribunal de Apelacio-nes, dicho foro apelativo entendió que lo que el peticionario intentaba revisar —vía certiorari— era la pensión en sí. En virtud de ello, concluyó que, en vista de que la resolu-ción que estableció la pensión fue notificada y archivada en autos el 22 de junio de 2001 y de que el recurso ante el foro apelativo se interpuso pasado los treinta días desde esa fecha, carecía de jurisdicción para entender en éste.
No hay duda que, una vez se decretó el hogar seguro mediante la resolución notificada el 15 de noviembre de 2001, ésta tuvo el efecto de alterar el cuadro fáctico que se utilizó al momento de estipular la pensión alimentaria. En virtud de ello, el peticionario correctamente argumenta que no es hasta ese momento que éste se encuentra en posición de levantar que la pensión alimentaria debe ser reducida. Sin embargo, lo que procedía en este caso era solicitar, ante el foro de instancia, que la pensión alimen-*666taria se modificara demostrando que hubo un cambio sus-tancial en las circunstancias de su caso ya que el hogar seguro fue atribuido a su ex cónyuge.
En el caso ante nos la disposición sobre pensión alimentaria que se incluyó en la sentencia emitida por el foro de instancia el 8 de junio de 2001, y notificada el 22 de junio de 2001, estuvo basada en una estipulación que hicieran las partes ante el Examinador de Pensiones Alimentarias. En reiteradas ocasiones hemos establecido que, luego de aprobado un convenio o una estipulación sobre la pensión alimentaria, éste puede modificarse si ocurre “un cambio sustancial en las circunstancias que dieron lugar u originaron el mismo”. Véase Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 77 (1987). Consecuentemente hemos sostenido la facultad judicial para modificar decretos judiciales previos sobre pensiones alimenticias según lo requieran los cambios de circunstancias que así lo ameriten. S. Torres Peralta, La nueva Ley Especial de Sustento de Menores y el derecho a pensión alimenticia, 49 (Núms. 3-4) Rev. C. Abo. P.R. 17, 115 (1988); Valencia, Ex parte, 116 D.P.R. 909 (1986). Es decir, una resolución o sentencia, en la cual se imponga el pago de alimentos, siempre está sujeta a ser modificada o reajustada al demostrarse que las condiciones han variado. Ello es así, incluso, cuando los alimentos han sido estipulados. Véase Brea v. Pardo, 113 D.P.R. 217 (1982).
Si el peticionario entiende que lo que procede es que se ajuste, modifique o reduzca la pensión alimentaria, ya que posteriormente se le reconoció un derecho a hogar seguro a la recurrida, entonces debe acudir ante el foro de instancia, pues es éste quien tiene jurisdicción para dilucidar esta controversia. De otro modo, el peticionario estaría revisando —vía certiorari— una sentencia sobre pensión alimentaria en forma tardía. Ello no es posible. Si una segunda resolución cambia el cuadro fáctico que se utilizó para disponer una pensión alimentaria original, lo que pro-*667cede en derecho es que se solicite una revisión y una modi-ficación de la referida pensión ante el Tribunal de Primera Instancia.
No erró, en consecuencia, el Tribunal de Apelaciones al resolver que carecía de jurisdicción sobre este planteamiento. No obstante, el peticionario no queda des-provisto de remedio. Procede que haga el planteamiento formal sobre modificación de la pensión alimentaria ante el tribunal de instancia mediante los procedimientos antes esbozados. (16)
V
Por los fundamentos que anteceden, procede la confir-mación tanto de la resolución emitida el 22 de octubre de 2001 por el Tribunal de Primera Instancia, Sala Superior de Carolina, como del dictamen del Tribunal de Apelacio-nes, denegatorio del recurso de “certiorari” presentado ante dicho foro judicial por el peticionario Ángel Pérez Santiago.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado excepto en cuanto a lo dispuesto en el acápite IV de la opinión y, por ende, en lo pertinente a ello en el acápite V. Sobre este aspecto del dictamen del Tribunal, el Juez Asociado Señor Fuster Berlingeri dispondría a que se proceda a la reducción de la pensión alimentaria acordada inicialmente por las partes, para restarle cualquier porción de ésta que correspondiese a la vivienda de la menor. Esto debido a que el peticionario no está obligado al pago de vivienda dos veces. El Juez Asociado Señor Hernández Denton no intervino.

(1) De la Escritura de Compraventa Núm. 628, otorgada ante el notario Roberto A. Combas Martínez, surge que tanto el peticionario como la recurrida tienen una participación de cincuenta por ciento en el inmueble en cuestión. Surge, además, que la propiedad fue adquirida por el precio de sesenta y cinco mil dólares. Dicha suma fue saldada al instante por los compradores al entregar una cuantía de cincuenta y dos mil ciento ochenta y nueve dólares con once centavos y reteniendo doce mil ochocientos diez dólares con ochenta y nueve centavos para saldar la hipoteca que constaba al momento de la transacción como gravamen sobre la propiedad. Exhibit J, págs. 146-150.


(2) Cabe señalar que en la Contestación a Demanda y Reconvención interpuesta por el peticionario, a través de su abogado, se indica que el inmueble en cuestión era privativo de éste. No obstante, en su solicitud de sentencia sumaria indica que el inmueble era propiedad de ambos cónyuges, comprado en una comunidad de bienes. Apercibimos a los abogados de su deber de establecer la verdad en los escritos que presentan ante los tribunales del País de acuerdo con los cánones de ética que rigen la abogacía, más aún cuando la información surge claramente de los documentos que tienen ante su consideración.


(3) Dicha sentencia fue notificada el 22 de junio de 2001.


(4) 31 L.P.R.A. see. 1852.


(5) 31 L.P.R.A. see. 1853.


(6) P. de la C. 253, Ley Núm. 87 aprobada el 13 de mayo de 1936, Leyes de Puerto Rico, pág. 461.


(7) Como discutiremos más adelante, la Ley Núm. 184 de 26 de diciembre de 1997 añadió el Art. 109-A a nuestro Código Civil, 31 L.P.R.A. sec. 385a. En éste se reconoce expresamente el derecho a reclamar el hogar seguro que cobija al cónyuge custodio de hijos menores, incapacitados o dependientes por razón de estudio. Este artículo se aprobó para dar carácter de ley a lo dispuesto por este Tribunal en Cruz Cruz v. Irizarry Tirado, 107 D.P.R. 655 (1978).


(8) Como veremos más adelante, estas mismas razones en equidad llevaron a este Tribunal a concluir que el límite en la exención del derecho a hogar seguro dispuesto en la Sec. 1 de la Ley de Hogar de Seguro no aplica a casos de divorcio donde se le adjudica la propiedad al cónyuge custodio de los hijos menores de edad. Cruz Cruz v. Irizarry Tirado, ante.


(9) No obstante lo anterior, en Cruz Cruz v. Irizarry Tirado, ante, pág. 661, reconocimos que “[n]o debe entenderse esta decisión como imponiendo el reconoci-miento automático del hogar seguro en todo caso sobre liquidación de gananciales en que se reclamare tal exención. La solución en equidad se abraza a la justicia de cada caso, sin generalizar”.


(10) Cabe señalar que dicho artículo extendió la decisión de Cruz Cruz v. Irizarry Tirado, ante, al ampliar el derecho a reclamar como hogar seguro la propiedad ga-nancial no sólo mientras los hijos del matrimonio sean menores de edad, sino, ade-más, mientras hayan hijos incapacitados y mientras los hijos sean dependientes por razón de estudio.


(11) Como es sabido, el Art. 7 del Código Civil dispone, en lo aquí pertinente, que “[cjuando no baya ley aplicable al caso, el tribunal resolverá conforme a equidad .. 31 L.P.R.A. see. 7.


(12) Finalmente, el reconocimiento del derecho a reclamar la propiedad aquí en cuestión como hogar seguro encuentra apoyo en otras jurisdicciones, en específico, el estado de Illinois. Un estudio minucioso de nuestra See. 3 de la Ley de Hogar Seguro, ante, ha llevado a este Tribunal a concluir que éste es sustancialmente idéntico a las *662disposiciones sobre hogar seguro del mencionado estado. Véanse: Carrillo v. Santiago, ante; López Rudón v. López, 48 D.P.R. 324 (1935). Específicamente, la See. 12-905 de la Ley de Hogar Seguro del estado de Illinois, S.H.A. 735 ILCS 5/12-905, dispone lo siguiente: “Disolución del Matrimonio. En caso de disolución de un matri-monio, la corte que otorgue la disolución del matrimonio puede disponer del hogar seguro de acuerdo a la equidad del caso.” (Traducción nuestra.) Es por ello que los precedentes provenientes de dicha jurisdicción tienen fuerza persuasiva en este caso. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 588 (1983); Pueblo v. Matos, 83 D.P.R. 335, 340 (1961). Recordemos que al adoptar una regla o estatuto de otra jurisdicción presumimos que el legislador lo ha hecho teniendo el beneficio de la interpretación brindada por los tribunales de dicha jurisdicción. Nieves v. Jones, Jefe Interino Penitenciaría, 72 D.P.R. 287, 290 (1951); Padilla v. Vidal, 71 D.P.R. 517, 521 (1950).
Anteriormente esta Curia ha recurrido a la jurisprudencia interpretativa de dicho estado para casos que comprendían la disposición de la vivienda familiar cuando ocurre un divorcio donde existen hijos menores y uno de los cónyuges adviene custodio de ellos. Véase Carrillo v. Santiago, ante. Con relación al caso ante nos, la jurispru-dencia de Illinois apoya el precepto de que, en una comunidad de bienes, la posesión u ocupación del hogar conyugal reclamado como hogar seguro puede ser atribuido a la parte a quien se le concede la custodia de los hijos menores de edad.A esos efectos, en Myers v. Myers, 366 N.E.2d 1114, 1120 (App. Ill. 1977), la Corte Suprema de Illinois dispuso “[t]he trial court has the power to grant the right of occupation of the homestead property to the party into whose custody the minor children are given”. En dicho caso los ex cónyuges eran copropietarios de la propiedad reclamada como hogar seguro.
En cuanto a la parte del estatuto de Illinois, el cual es sustancialmente idéntico al de Puerto Rico, la Corte Suprema de dicho estado, en Klebba v. Klebba, 246 N.E. 2d 681 (App.Ill.1969), expresó que:
“Section 5 of the Homestead Act (Ill.Rev.Stat., 1967, Chap.52, Sec.5) States: ‘In case of a divorce, the court granting the divorce may dispose of the homestead estate according to the equities of the case.’ Under this grant of authority, it has been held that is within the power of the court to grant the right to occupy the homestead property to either party. Thus the court may award the right to occupy the homestead to the party into whose custody the children are given, even though the title thereto is in the name of the other party.” (Citas omitidas y énfasis suplido.)
Resulta, pues, evidente que bajo la ley de Illinois la parte a quien se le adjudica la custodia de los niños, tiene derecho a ocupar el hogar seguro. Ello independiente-mente de a quién pertenezca la propiedad que se reclama como hogar seguro. Como señaláramos anteriormente, el hogar seguro, tanto en Puerto Rico como en Illinois, es una cuestión de quién ocupará u obtendrá la posesión de un inmueble que sirvió de hogar a la familia durante el matrimonio, no es una cuestión de a quién se le adjudica la propiedad.


(13) Art. 326 (31 L.P.R.A. sec. 1271).


(14) Art. 1295 y 1296 del Código Civil, 31 L.P.R.A. sees. 3621 y 3622, respectivamente.


(15) Art. 1315 del Código Civil, 31 L.P.R.A. see. 3681.


(16) precisa aclarar que no estamos resolviendo los méritos del reclamo del peticionario. Únicamente aclaramos cuál es el curso de acción a tomar en estos casos.